                                    UNITED STATES DISTRICT COURT
                                       DISTRICT OF MARYLAND
                                          (SOUTHERN DIVISION)
                                                                                           U.S. COURTHOUSE
          CHAMBERS OF                                                                   6500 CHERRYWOOD LANE
  THE HONORABLE GINA L. SIMMS                                                         GREENBELT, MARYLAND 20770
UNITED STATES MAGISTRATE JUDGE                                                              (301) 344-0627 PHONE
 MDD_GLSChambers@mdd.uscourts.gov                                                            (301) 344-8434 FAX




         TO:               Counsel of Record

         RE:               Amory v. Safeway, Inc.
                           Case No. 8:19-cv-1108-GLS

         DATE:             May 24, 2019
                                                  *********

         Dear Counsel:

                The above-referenced case was referred to me for All Further Proceedings, pursuant to 28
         U.S.C. § 636(c) (2009) and Local Rule 301.4, on May 3, 2019. [ECF No. 14].

                The Court file reflects that parties were directed to file their consent to proceed before a
         Magistrate Judge forms. [ECF No. 14]. If you have not done so, you are directed to file the form
         by no later than Wednesday, May 29, 2019. The Scheduling Order that Judge Chuang entered on
         April 15, 2019, [ECF No. 8], will continue to govern this case. The deadline for the completion of
         Discovery and the submission of a Joint Status Report is August 28, 2019.

                  As you proceed with Discovery, please be mindful of Local Rule 104.

                Finally, please note that my initials, as listed above, should be used on all further
         correspondence and filings with the Court.

                Despite the informal nature of this letter, it will constitute an Order of the Court and will
         be docketed accordingly.



                                                              Very truly yours,


                                                                         /s/
                                                              The Honorable Gina L. Simms
                                                              United States Magistrate Judge
